Citation Nr: 0002068	
Decision Date: 01/27/00    Archive Date: 02/02/00

DOCKET NO.  98-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for mixed anxiety, 
depressive state, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to 
February 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 1998 rating decision of the 
Roanoke, Virginia Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran filed a notice of 
disagreement with that decision in March 1998.  In May 1998, 
the RO provided the veteran with a statement of the case.  In 
June 1998, the veteran filed his substantive appeal.

The veteran's 30 percent evaluation for his service-connected 
mixed anxiety, depressive state has been in effect since 1975 
and is protected under 38 U.S.C.A. § 110 (West 1991).


REMAND

The Board finds that the veteran's claim for an increased 
rating for his service-connected mild anxiety, depressive 
state is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  The assertion of the veteran that his 
mental disorder has worsened is sufficient to state a 
plausible, well-grounded claim.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992). 

The claims file contains records of outpatient treatment 
received by the veteran at the VA Medical Center (VAMC) in 
Hampton, Virginia from October 1996 to October 1997.  These 
records indicated that the veteran was treated for a mental 
disorder by a specific VA physician several times during that 
period.  However, a treatment note dated October 22, 1997 
indicated the records of this physician were not available.  
VA treatment records have been held to be in the constructive 
possession of VA and therefore constructively included within 
the record of a claim.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992).  Accordingly, such records must be sought, 
obtained, and reviewed by the agency of original jurisdiction 
before it decides a claim to which they relate.  

No records of treatment of the veteran by the physician in 
concern have been incorporated into the claims file.  The 
January 1998 rating decision makes reference to no such 
records.  When, as here, the claim is for an increased rating 
of disability alleged to have become more severe, the recent 
level of the disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Therefore, records of 
treatment of the veteran by this physician since October 1996 
are pertinent to the claim.

During the course of the present appeal, the veteran has 
raised the issue of entitlement to service connection for 
post-traumatic stress disorder (PTSD).  This matter is 
inextricably intertwined with the increased rating issue on 
appeal and must be considered by the RO.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should appropriately develop 
the veteran's claim for service 
connection for PTSD.

2.  The RO should obtain copies of all VA 
records of treatment of the veteran for 
any mental condition since October 1996 
that are not already in the claims file. 
Once obtained, all records must be 
associated with the claims file.  Efforts 
to obtain these records should be 
documented in the claims file and if the 
records prove unavailable, such efforts 
should be specifically noted.

3.  After the development requested above 
has been completed, the RO should 
schedule the veteran for a VA psychiatric 
examination to determine the severity of 
his service-connected mixed anxiety, 
depressive state.  All indicated tests 
and studies should be performed.  The 
diagnoses should include all disorders 
currently present and, on Axis V, a score 
on the Global Assessment of Functioning 
(GAF) Scale, along with an explanation of 
the importance of the score as it 
pertains to social and 


industrial adaptability.  The claims 
folder should be made available to the 
examiner for use in the study of the 
veteran's case  Due written notice of the 
time and place of the examination should 
be given to the veteran, and a copy of 
the notification should be made a part of 
the claims folder.  

4.  Thereafter, the RO should review all 
of the evidence and evaluate the 
veteran's claim for an increased rating, 
as well as his claim for service 
connection for PTSD.  If the 
determination regarding an increased 
rating remains unfavorable to the 
veteran, the RO should furnish him and 
his representative with a supplemental 
statement of the case, in accordance with 
38 U.S.C.A. § 7105 and 38 C.F.R. § 19.31.  
The veteran and his representative should 
then be given an opportunity to respond.  
Regarding the decision on the claim for 
service connection for PTSD, the RO 
should provide proper notice thereof to 
the veteran, along with his appellate 
rights.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

